People v Waller (2015 NY Slip Op 08936)





People v Waller


2015 NY Slip Op 08936


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Friedman, J.P., Renwick, Saxe, Kapnick, JJ.


16304 6141/11

[*1] The People of the State of New York, Respondent,
v Christian Waller, also known as Christopher Waller, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Richard Joselson of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Frank Glaser of counsel), for respondent.

Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered July 19, 2012, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him to a term of one to three years, unanimously affirmed.
Defendant did not preserve his challenge to his plea allocution, which does not come within the narrow exception to the preservation requirement (see People v Peque, 22 NY3d 168, 182 [2013]; see also People v Toxey, 86 NY2d 725 [1995]), and we decline to review it in the interest of justice. As an alternate holding, we find that the plea was knowing, intelligent and voluntary. In his allocution, defendant expressly admitted to all the elements of burglary, and said nothing that cast doubt on his guilt. Accordingly, the plea court had no obligation to elaborate on the concept of unlawful entry or remaining in premises generally open to the public.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2015
CLERK